Title: From George Washington to Brigadier General Anthony Wayne, 8 September 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir,
          Head Quarters [West Point] Septr 8th 1779
        
        Your letter of yesterday reached me last night—I am obliged to you for the particular account you give me of Stoney Point.
        Col. Butler will be tried by a Court Martial of the line. Its decision whatever it may be will be less liable to exception than that of a Court composed wholly of the Officers of the Corps to which he belongs. His objection to being tried by the same Court which acquitted Capt. Ashmead shall be admitted and another ordered—to take up his affair.
        I received a letter from General Sullivan yesterday informing me of a victory over the Savages at a place called new town beyond Chemung. They had collected their whole force under the two Butlers Brandt and one McDonald—consisting of the warriors of seven nations & five company’s of whites & had entrenched themselves with masked batteries in a very artful and advantageous manner. The Genl avoided their works turned their left flank dispossessed them of an eminence which commanded the rest of their encampment & put them to the route with every symptom of terror and precipitation. They left eleven warriors and one female dead; and it is reported by two prisoners taken, had sent off a number of wounded & dead in Canoes & on horseback during the action. They also left a number of Packs—blankets arms camp equipage and trinkets of different kinds—The prisoners add that this was intended as their principal stand; and for this purpose had waited eight days. The settlement of new Town is one of the most considerable in the Indian Country abounding in rich and extensive fields of every sort—This made the fourteenth which had been destroyed since the commencement of the expedition—We had three men killed and thirty nine wounded—The intelligence is agreeable and important. I am Dr Sir Yr Most Obet, servant
        
          Go: Washington
        
      